IN THE SUPREME COURT OF TEXAS

                                 No. 04-1125

 IN RE  BRINKER INTERNATIONAL, INC., BRINKER TEXAS, L.P. D/B/A CHILI'S GRILL
   & BAR, BRINKER CHILI'S TEXAS, INC., AND CHILI'S BEVERAGE COMPANY, INC.

                      On Petition for Writ of Mandamus

ORDERED:

       1.     Relators'  emergency  motion  to  stay  enforcement  of  order
granting plaintiff's motion to compel, filed December 20, 2004, is  granted.
  The order dated October 27, 2004, in Cause No. C-1563-03-F, styled  Celina
Benessa Puentes, Individually and as  Next  Friend  Jorge  Emanuel  Badillo,
Jr., a Minor Child, and as Representive of  The  Estate  of  Jorge  Badillo,
Deceased v. Speeds Plus, Inc. d/b/a Rack Daddy's Sports Grill, Louie  Cantu,
Brinker Chili's Texas, Inc., Brinker Texas, L.P. d/b/a Chili's Grill &  Bar,
Dawi, Inc. d/b/a Baloo's, Brinker International Inc., and  Chili's  Beverage
Co., Inc. in the 332nd District Court of Hidalgo County,  Texas,  is  stayed
pending further order of this Court.

      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus no later than 3:00 p.m., January 3, 2005.

            Done at the City of Austin, this December 22, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk